Notice of Pre-AIA  Status
The present reissue application is being examined under the pre-AIA  first to invent provisions.  It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the priority date of US Patent No. 8,602,124 (the ‘124 patent); the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.  For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
	
	
Oath/Declaration
The reissue oath/declaration filed 09/15/2021 is defective (see 37 CFR § 1.175 and MPEP § 1414) because of the following:
The error statement while citing an original claim, claim 1, does not refer to original claim language that caused the claim to be in error.    
Claims 8-27 are rejected as being based upon a defective reissue declaration under 35 USC § 251 as set forth above.  See 37 CFR § 1.175.


Application Data Sheet (ADS)
Some of the priority information listed on the ADS filed 01/04/2021 is not consistent with the previous reissue applications, both 15/677,933 and 14/850,588.  A new ADS must be filed with the identical priority chain as claimed in both the 15/677,933 and 14/850,588 applications.  Further, in order to update the file record a new filing receipt must be requested.


Specification
The amendment to the specification filed 01/04/2021 is objected to under CFR 37 § 1.177 since the priority paragraph is not consistent with the PTO records.  Additionally, all issued reissue applications should include their respective patent numbers.  Furthermore, for the sake of brevity the term “reissue continuation” may be utilized in the specification to indicate both a continuation of a previous reissue and a reissue of the underlying patent.  However, this term may not be used on any ADS to indicate both a continuation and reissue.  

Recapture
Claims 8-24 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
As stated in M.P.E.P. § 1412.02,
In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis.  In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

We apply the recapture rule as a three-step process:

(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule. 

In North American Container, the court cited Pannu, 258 F.3d at 1371, 59 USPQ2d at 1600;  Hester, 142 F.3d at 1482-83, 46 USPQ2d at 1649-50; and Clement, 131 F.3d at 1468, 45 USPQ2d at 1164-65 as cases that lead to, and explain the language in, the North American Container recapture test.
	
“a detent” limitation
Step 1: Claims 8-15, 23-27 are broader than original patent claim 1.  The claims under reissue do not include the claim limitation of “a detent” which was part of original patent claim 1.
Therefore step 1 of the three-step test is met for claims 8-15, 23-27.

	Step 2: In the prosecution of US Application 13/466,870 (“the 13/’870 application), applicant relied upon the limitation of “a detent” in order to gain allowance of the claims; this limitation is not included in the new claims submitted for reissue.
As stated by applicant during the prosecution of application the 13/’870
application resulting in the ‘409 patent in their remarks filed 10/31/12 on pages 8-9 in response
to the non-final office action mailed 10/1/12,
To the extent that Kikuchi shows such a “detent,” there is nothing to show that
this “detent” exerts a retention force on a striker, let alone a retention force that is
overcome by compressed air that exceeds a retention force of the detent, as is
shown and claimed by Applicant in his independent claims 1, 10, and 18.

Applicant respectfully contends that the detent as he shows and claims is wholly
absent from Kikuchi such that his disclosure is not anticipated by Kikuchi for this
distinction alone.

The presence of Applicant’s detent allows for increased power and control over
the impact of the striker. Without the use of the detent the invention is not able to
be used in the surgical setting since the power and the control of such power are
enabling to surgical broaching. This control is not available in the invention of
Kikuchi.

Subsequent to these remarks by applicant, the examiner mailed a notice of allowance.
See NOA in the 13/870 application mailed 11/15/12. The NOA did not contain a reasons for
allowance leaving one to conclude that applicant's comments regarding the detent resulted in the
allowance of the claims.
	 
	Therefore, step 2 of the three-step test is met for claims 8-15, 23-27.

Step 3: It is impermissible recapture for a reissue claim to be as broad as, or broader in scope than any claim that was canceled or amended in the original prosecution to define over the art.  Claim scope that was canceled or amended is deemed surrendered and therefore barred from reissue. Clement, 131 F.3d at 1470, 45 USPQ2d at 1165.  It must be determined whether the reissue claim omits or broadens any limitation that was added or argued during the original prosecution to overcome an art rejection. Such an omission in a reissue claim, even if it is accompanied by other limitations making the reissue claim narrower than the patent claim in other aspects, is impermissible recapture. Pannu, 258 F.3d at 1371-72, 59 USPQ2d at 1600.  In any broadening reissue application, the examiner will determine, on a claim-by-claim basis, whether the broadening in the reissue application claim(s) relates to subject matter that was surrendered during the examination of the patent for which reissue is requested) by an amendment narrowing claim scope in order to overcome a rejection and/or argument relying on a claim limitation in order to overcome a rejection.

Claims 8-15, 23-27 entirely eliminate the surrendered subject matter.  Applicant is barred from narrowing in other aspects to claim a separate and distinct invention or species since a restriction occurred in the prosecution history of the underlying patent.  Any division or continuation applications directed to other inventions/embodies should have been filed before the issuance of the original patent.  Reissue is not a vehicle for correction of this error or re-prosecution of the original application.  

	Therefore, step 3 of the three-step test is met for claims 8-15, 23-27.

“surface” limitation
Step 1: Claims 23-26- are broader than reissued claims of original patent claim 1.  The claims under reissue do not include the claim limitation of “a surface of a striker operable to impact a first surface and a different second surface of an anvil, the impact of the surface of the striker on the first surface impelling the adapter in a first direction and the impact of the of the surface of the striker on the second surface impelling the adapter in a direction opposite the first” which was part of reissued patent claim 8 of application no. 14/850,588 (“the ‘588 application”).
Therefore step 1 of the three-step test is met for claims 23-26.

	Step 2: In the prosecution of the ‘588 application, applicant relied upon the limitation of “a surface of a striker operable to impact a first surface and a different second surface of an anvil, the impact of the surface of the striker on the first surface impelling the adapter in a first direction and the impact of the of the surface of the striker on the second surface impelling the adapter in a direction opposite the first” in order to gain allowance of the claims; this limitation is not included in the new claims submitted for reissue.
As stated by applicant during the prosecution of the ‘588 application resulting in RE48,184 in their remarks filed 12/19/16 on page 11 in response to the non-final office action mailed 08/18/16,
[T]he Outstanding Action relies upon Mandanis and alleges that “Mandanis …teaches an anvil 7 that includes two impact surfaces 9 and 8 for impelling the adapter in a first or second direction respectively.  []” []  Such teaching, even if present in Mandanis, which Applicant does not necessarily concede, however, fails to teach or suggest at least, “a surface of a striker operable to impact a first surface and a different second surface of an anvil…, the impact of the surface of the striker on the first surface impelling the adapter in a first direction and the impact of the surface of the striker on the second surface impelling the adapter in a direction opposite the first direction,” as recited in newly amended Claim 8.

[Emphasis in Original]  

	 
	Therefore, step 2 of the three-step test is met for claims 23-26.

Step 3: It is impermissible recapture for a reissue claim to be as broad as, or broader in scope than any claim that was canceled or amended in the original prosecution to define over the art.  Claim scope that was canceled or amended is deemed surrendered and therefore barred from reissue. Clement, 131 F.3d at 1470, 45 USPQ2d at 1165.  It must be determined whether the reissue claim omits or broadens any limitation that was added or argued during the original prosecution to overcome an art rejection. Such an omission in a reissue claim, even if it is accompanied by other limitations making the reissue claim narrower than the patent claim in other aspects, is impermissible recapture. Pannu, 258 F.3d at 1371-72, 59 USPQ2d at 1600.  In any broadening reissue application, the examiner will determine, on a claim-by-claim basis, whether the broadening in the reissue application claim(s) relates to subject matter that was surrendered during the examination of the patent for which reissue is requested) by an amendment narrowing claim scope in order to overcome a rejection and/or argument relying on a claim limitation in order to overcome a rejection.

Claims 23-26 entirely eliminate the surrendered subject matter.  Applicant is barred from narrowing in other aspects to claim a separate and distinct invention or species since a restriction occurred in the prosecution history of the underlying patent.  Any division or continuation applications directed to other inventions/embodies should have been filed before the issuance of the original patent.  Reissue is not a vehicle for correction of this error or re-prosecution of the original application.  

	Therefore, step 3 of the three-step test is met for claims 23-26.
	The omission of the above limitations from the claims invokes impermissible recapture of surrendered subject matter as detailed above by the three step test.  Therefore, claims 8-15 and 23-27 are rejected under 35 U.S.C. 251 as indicated above.  
	
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-24 of U.S. Patent No. RE46,954; claims 8-23 of U.S. Patent No. RE46,979; claims 8-26 of U.S. Patent No. RE47,963; claims 8-26 of U.S. Patent No. RE47,997; claims 8-25 of U.S. Patent No. RE48,184; claims 8-26 of U.S. Patent No. RE48,251; claims 8-24 of U.S. Patent No. RE48,387; claims 1-19 of US Patent No. 8,393,409; claims 1-6 of US Patent No. 8,695,726; claims 1-20 of US Patent No. 8,936,105; claims 1-20 of US Patent No. 8,936,106; and claims 1-10 of US Patent No. 9,901,354.  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced patents since the referenced patents and the instant application are claiming common subject matter.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims cover the limitations to a device or method for striking an object with a repeatable, controlled striking force to impel a surgical implement in one of at least two opposing directions, the impactor comprising: structure for producing the striking force: a surface of a striker operable to impact a first surface and a different second surface of the anvil responsive to the repeatable, controlled striking force delivered thereto, the impact of the surface of the striker on the first surface impelling the surgical implement in a first direction and the impact of the surface of the striker on the second surface impelling the surgical implement in a direction opposite the first direction.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPN 5,485,887 to Mandanis (“Mandanis”) in view of USPN 6,520,266 to Bongers-Ambrosius et al. (“Bongers-Ambrosius”).  Regarding claim 23, Mandanis discloses an orthopedic impacting method (col. 1, ll. 17-23) that includes positioning, relative to bone and end effector (rasp) connected to an adapter (3) of an orthopedic impacting tool and after the positioning driving cyclic impacting of the end effector on the bone by storing energy in and releasing energy from an air chamber of the end effector (col. 3, l. 60 through col. 4, l. 20).  
Mandanis meets the claim limitations as described above but fails to include actuating an electric motor of the orthopedic impacting tool.
However, Bongers-Ambrosius includes a planetary gear unit (5) located in the housing (10) for converting a rotational movement (107) of the drive shaft of the hand-held tool (8) into a reciprocating movement of the percussion element (2).  An adjustable motor (14) is used to provide the necessary force (col. 4, ll. 44-66).  
At the time of the invention, it would have been obvious to substitute the compressed air system of mandanis with the pneumatic system of Bongers-Ambrosius.  Both references are analogous in the art of power driven tools; therefore, a combination is proper.  Additionally, the motivation for the incorporation would have been in order to make the device of Mandanis more controllable.  This motivation is provided in Bongers-Ambrosius itself which teaches, controlling the impact power.  See Bongers-Ambrosius col. 3, ll. 10-20.
Regarding claim 24, Mandanis in combination with Bongers-Ambrosius teaches that the actuation of the motor causes a motion generation mechanism of the orthopedic impacting tool to drive the striker.  Regarding claim 25, Bongers-Ambrosius teaches controlling, using an impact controller (13), storage and release of energy from the motion generation mechanism to drive the striker (15 of Mandanis).  Regarding claim 26, Mandanis teaches that a selection of a direction of impact on the first and second surfaces is based upon a user force (switch 21) applied to the orthopedic impacting tool.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE SERKE WILLIAMS whose telephone number is (571)272-4970.  The examiner can normally be reached on Monday through Friday core hours 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE S WILLIAMS/            Primary Examiner, Art Unit 3993                                                                                                                                                                                            
Conferees:/JOSEPH A KAUFMAN/                             Primary Examiner, Art Unit 3993                 

/EILEEN D LILLIS/            SPRS, Art Unit 3993